Citation Nr: 0824438	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
February 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 administrative 
decision of the Boston, Massachusetts Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that the 
character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits.  The 
appellant perfected a timely appeal of this determination to 
the Board.


FINDING OF FACT

The appellant died in November 2007, before the Board could 
issue a decision in his appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2008, the Board received notification of the 
appellant's death in November 2007.

Unfortunately, the appellant died during the pendency of his 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion concerning the merits of this appeal or to any 
derivative claims brought by a survivor of the appellant.  38 
C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed due to the appellant's death.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


